DREW, J.
Plaintiff sued T. J. Moran and E. B. Dyess on a promissory note made by both defendants for tbe balance due on said note, which was given as the purchase price of an automobile, and also sued for interest and attorney’s fees as stipulated on the face of the note. -
T. J. Moran made no appearance and judgment by default was entered against him. Dyess answered the suit by a general denial of the allegations of plaintiff’s petition, and alleged that he was merely an accommodation endorser for the said T. J. Moran and that at the time Moran defaulted in his payments of the note, the automobile was worth enough to satisfy the claim of plaintiff, and that he requested plaintiff to seize and sell the car, but that plaintiff refused so to do, and its failure to proceed at that time against Moran was a release of appearer from all responsibility on the note.
Judgment was rendered in the lower court in favor of plaintiff, as prayed for, and from that judgment defendant Dyess prosecutes this appeal.
Appellant has made no appearance in this court either by argument or brief, and we know not of what he complains. A careful reading of the record discloses no error in the judgment below, and we therefore assume that the appeal has been abandoned.
It is therefore ordered, adjudged and decreed that .the judgment of the lower court be affirmed, with all costs.